DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2021 has been entered.
Claims 1, 3-4, 7-13, 15-20 are pending in this application.  Claims 17-20 have been previously withdrawn from consideration.  Claims 1, 3-4, 7-13, 15-16 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member", and "wherein the first end of each of the plurality of intermediate arch members and the second end arch member is separate from the 
In claim 16, there is no antecedent basis in the specification for "wherein at least a portion of the covering is sealed to a rim of the base member positioned in the recessed region of the base member forming a first cover portion extending from the superior side of the base member across the top portion of the arch members, a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members, and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member, wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli (US 7,430,820 B2) in view of Schickling (US 2017/0055629 A1).
	Regarding claim 1, Andreoli discloses an orthotic device (a foot orthosis device 10 having a medial view in fig. 7 and a lateral view in fig. 10; see figs. 7, 10; col. 4, ll. 25-38; claim 9), comprising: a base member (platform 102 and secondary sole element 106, in combination, forming a base member; figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2) with a superior side, an inferior side opposite the superior side (the base member 102, 106 having a thickness, therefore having a superior side and an opposite inferior side; figs. 7, 10; col. 4, ll. 25-38), a medial side (the base member 102, 106 having a transverse width, therefore having a medial side; fig. 7; col. 4, ll. 25-38), a lateral side positioned on a side opposite the medial side (the base member 102, 106 having a transverse width, therefore having a lateral side; fig. 10; col. 4, ll. 25-38), a distal end (the base member 102, 106 having a longitudinal length, therefore having a distal end; figs. 7, 10; col. 4, ll. 25-38), and a proximal end positioned at an end opposite the distal end (the base member 102, 106 having a longitudinal length, therefore having a proximal end; figs. 7, 10; col. 4, ll. 25-38), wherein the medial side, the lateral side, the proximal end, and the distal end each extend between the superior side and inferior side (determined by the 3D shape of the base member; figs. 7, 10; col. 4, ll. 25-38), and wherein a portion of the medial side (fig. 7; col. 4, ll. 25-38) forms a recessed region (between platform 102 and secondary sole element 106; see fig. 7; col. 7, ll. 56-67; col. 8, ll. 1-2) extending into the orthotic device from the medial side toward the lateral side and from the superior side to the inferior side (see figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2); 
an arch support portion (arch support orthosis 10; figs. 1, 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2; claim 9) positioned within the recessed region (see figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2); 
wherein the arch support portion comprises: 
a plurality of arch members (projections 26; figs. 1, 4; col. 5, ll. 14-20); and 
wherein the plurality of arch members are separate arch members (arch members 26 are projections each attached to lateral side 20 of web portion 12 by a root end 28, each separated by space 31, structurally and materially distinctive, and physically apart from each other; figs. 1, 4; col. 5, ll. 14-18) each having a top portion (see annotated fig. 2), a bottom portion opposite the top portion (see annotated fig. 2), a first end (see annotated fig. 2), a second end opposite the first end (see annotated fig. 2), a medial side (see fig. 7 and annotated fig. 2 each having a medial side view; col. 2, ll. 9-11, 25-28), and a lateral side opposite the medial side (see fig. 10 and annotated fig. 3 each having a lateral side view; col. 2, ll. 12-14, 35-38), wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member (as the orthosis 10, including the plurality of arch members 26, separately rests on base member 102, 106, the lateral side of each arch member is separate from the medial side of base member; and as a shoe has a small transverse dimension, the lateral side of each arch member is adjacent to the medial side of base member; fig. 10; col. 7, ll. 63-67; col. 8, ll. 1-2), wherein the plurality of arch members includes a first end arch member, a plurality of intermediate arch members, and a second end arch member (see annotated fig. 2), and wherein the first end of each of the plurality of intermediate arch members and the second end arch member is separate from the second end of each adjacent arch member of the first end arch member and the plurality of intermediate arch members (by space 31; see fig. 1 and annotated fig. 2).
Andreoli does not explicitly disclose a covering coupling the arch support portion to the base member, wherein the plurality of arch members surrounded by the covering.  However, Schickling teaches wherein a covering (cover 570; fig. 5; paras. 0017, 0040) is used to couple an arch support portion to a base member (cover 570 enveloping and wrapping around arch support member 552, couples arch support member to insole 500 by at least one snap-style fastener; fig. 5; paras. 0016-0017, 0040-0041), wherein the arch support portion comprises a plurality of arch members surrounded by the covering (a cover 570 enveloping and wrap around arch support member 552, wherein the arch support member 552 comprising arch members 574 and 576; fig. 5; para. 0017, 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with a covering coupling the arch support portion to the base member, wherein the plurality of arch members surrounded by the covering, as taught by Schickling, in order to provide a covering to wrap around the arch support insert and hold the arch support insert in place (Schickling; para. 0017).
Regarding claim 7, Andreoli and Schickling, in combination, disclose the orthotic device of claim 1, and Andreoli further discloses wherein the medial side of the arch members (see fig. 7 and annotated fig. 2) coupled to the top portion of the arch members on one end and the bottom portion of the arch members on another end (see fig. 7 and annotated fig. 2); and wherein the lateral side of the arch members (see fig. 10 and annotated fig. 2) is coupled to the top portion of the arch members on one end and the bottom portion of the arch members on another end (see fig. 10 and annotated fig. 2).
Regarding claim 8, Andreoli and Schickling, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein the top portion of the arch members is arced between the medial side of the arch members and the lateral side of the arch members (see annotated fig. 2; col. 4, ll. 63-67) and the bottom portion of the arch members is generally planar between the medial side of the arch members and the lateral side of the arch members (see annotated fig. 2; col. 4, ll. 63-67).
Regarding claim 9, Andreoli and Schickling, in combination, disclose the orthotic device of claim 8, and Andreoli further discloses wherein the lateral side (lateral terminus 30 shown in the top view of fig. 1; fig. 1; col. 4, ll. 7-8; col. 5, ll. 22-25) of the arch members is arced between the top portion and the bottom portion (lateral terminus 30 is rounded therefore is arched between the top portion and the bottom portion; fig. 1; col. 5, ll. 22-28).
Andreoli does not explicitly disclose wherein the medial side of the arch members is generally planar between the top portion and the bottom portion.  However, Andreoli does disclose wherein each arch member 26 is attached to the lateral side 20 of the web portion 12 by a root end 28 (fig. 1; col. 5, ll. 18-22).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured the medial side, i.e., root end 28, of each arch member as disclosed by Andreoli to have a generally planar shape, in order to have a suitable coupling surface to facilitate attachment and securement of the arch members 26 to the web portion 12, since such a configuration would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 10, Andreoli and Schickling, in combination, disclose the orthotic device of claim 9, and Andreoli further discloses wherein at least one first arch member (the leftmost arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members is tapered in a distal to proximal direction between the first end and the second end (see fig. 7 and annotated fig. 2) and wherein at least one second arch member (the rightmost arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members is tapered in a proximal to distal direction between the first end and the second end (see fig. 7 and annotated fig. 2).
Regarding claim 11, Andreoli and Schickling, in combination, disclose the orthotic device of claim 10, and Andreoli further discloses wherein at least one third arch member (the middle arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members has a first thickness on at the first end (see fig. 7 and annotated fig. 2) and a second thickness at the second end (see fig. 7 and annotated fig. 2), wherein the first thickness is the same as the second thickness (see fig. 7 and annotated fig. 2).  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed an arch member with the same thickness at a first end and a second end.  Since such a modification would have involved a mere change in shape/dimension of a component. A change in form or shape/dimension is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 12, Andreoli and Schickling, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein each arch member of the plurality of arch members further comprises: an opening extending from a first end to a second end (openings formed extending through an open-cell foam from one end to another end; col. 6, ll. 66-67; col. 7, ll. 1-17).
Regarding claim 13, Andreoli and Schickling, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein the plurality of arch members are collated within the covering (see fig. 4 and annotated fig. 2).
Regarding claim 15, Andreoli and Schickling, in combination, disclose the orthotic device of claim 14, but Andreoli does not disclose wherein the covering is selected from an elastic covering or a deformable covering.  However, Schickling teaches wherein the covering is selected from an elastic covering or a deformable covering (the covering is a sheet of leather (deformable), light weight synthetic material, or other proper materials; para. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein the covering is selected from an elastic covering or a deformable covering, as taught by Schickling, in order to provide a covering with proper characteristics to wrap around the arch support insert and hold the cover in place (Schickling; para. 0017).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the covering as claimed, to make an elastic covering or a deformable covering, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an elastic material and/or a deformable material would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 16, Andreoli and Schickling, in combination, disclose the orthotic device of claim 14, and Andreoli further discloses wherein the arch support portion is sealed positioned in the recessed region of the base member (see fig. 7).  Therefore, by combining Andreoli and Schickling, the covering enveloping the arch support portion will be sealed to a rim of the base member positioned in the recessed region of the base member (see fig. 7), forming a first cover portion extending from the superior side of the base member across the top portion of the arch members (as the covering enveloping the arch members; referencing fig. 7), a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members (as the covering enveloping the arch members; referencing fig. 7), and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member (as the covering enveloping the arch members; referencing fig. 7), wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering (as the covering enveloping the arch members, the covering forms a cavity to hold the arch members; referencing fig. 7).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli (US 7,430,820 B2) and Schickling (US 2017/0055629 A1) and further in view of Cin (US 2017/0099907 A1).
Regarding claim 3, Andreoli and Schickling, in combination, disclose the orthotic device of claim 2, but Andreoli does not disclose wherein the inferior side comprises: a plurality of members positioned in a lattice matrix pattern.  However, Cin teaches wherein an inferior side of a sole structure (sole structure 200; fig. 2A; para. 0055) comprises: a plurality of members positioned in a lattice matrix pattern (sole elements 212 positioned in a lattice matrix pattern; see fig. 2A; paras. 0058, 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein the inferior side of the base member comprises: a plurality of members positioned in a lattice matrix pattern, as taught by Cin, in order to provide additional traction, strength, wear resistance, abrasion resistance, and/or hardness at one or more targeted areas of the sole structure (Cin; para. 0058).
Regarding claim 4, Andreoli, Schickling and Cin, in combination, disclose the orthotic device of claim 3, but Andreoli does not disclose wherein each member of the plurality of members has a hexagonal shape.  However, Cin teaches wherein each member of the plurality of members has a hexagonal shape (sole elements 212 having a hexagonal shape; fig. 2A; paras. 0058, 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein each member of the plurality of members has a hexagonal shape, as taught by Cin, in order to provide additional traction, strength, wear resistance, abrasion resistance, and/or hardness at one or more targeted areas of the sole structure (Cin; para. 0058).  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed the members each with a hexagonal shape.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    984
    818
    media_image1.png
    Greyscale

Annotated Figs. 2-3 from US 7,430,820 B2

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 07/06/2021 have been fully considered and addressed as followed.
Applicant Remarks: Applicant asserts that the cited prior art fails to disclose wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member as recited in claim 1 because there is no separation between the medial side of the body or base member and the lateral side of the arch members.
	Examiner's response: Examiner respectfully disagrees.  For further clarification, Andreoli has clearly disclosed that the orthosis may separately rest on the base member (col. 7, ll. 61-72).  Further, Applicant fails to set forth a definition for the term "separate"; and the term "separate" has a common meaning as "existing or happening independently or in a different physical space" per Cambridge Dictionary.  As the base member and the arch members are structurally and materially distinctive and physically apart from each other, the base member and the arch members are separate from and adjacent to each other, even if the medial side of the base member and the lateral side of the arch members are connected to each other.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732